Banke, Judge.
The plaintiff was injured after falling from a horse he had rented from defendant’s Pine Tree Stables. He instituted this suit for damages, alleging that defendant’s employee saddled the horse in a negligent manner. The trial court granted summary judgment to the defendant based on a “waiver and indemnification agreement” signed by the plaintiff before his ride and fall. In an affidavit filed in opposition to the motion for summary judgment, the plaintiff admitted signing the document but denied that he had read it. Held:
“The general rule in Georgia is that a contractual waiver of liability for simple negligence is valid, the exception being where the waiver violates public policy. ‘A contract cannot be said to be contrary to public policy unless the General Assembly has declared it *791to be so, or unless the consideration of the contract is contrary to good morals and contrary to law, or unless the contract is entered into for the purpose of effecting an illegal or immoral agreement or doing something which is in violation of the law.’ [Cits.] The General Assembly has enacted no statute which either expressly or impliedly forbids contractual waivers of liability by participants in sporting or recreational events.” Williams v. Cox Enterprises, 159 Ga. App. 333, 334 (283 SE2d 367) (1981). “One signing a written document without reading it, unless prevented from doing so by fraud or artifice (a fact not shown to be true in this case), is chargeable with knowledge of its contents. [Cits.]” Woodstock Village v. Fowler, 154 Ga. App. 82, 88 (267 SE2d 558) (1980).
Decided December 2, 1982
Rehearing denied December 15, 1982.
Frank P. Samford III, for appellant.
Charles J. Vrono, for appellee.

Judgment affirmed.


McMurray, P. J., and Birdsong, J., concur.